Title: To Benjamin Franklin from Richard Penn, Jr., 25 February 1783
From: Penn, Richard, Jr.
To: Franklin, Benjamin


My Dear Sir.Cavendish Square Feb. 25th. 1783
I hope you continue to enjoy perfect good health, it woud give me great pleasure to hear from you & have that confirm’d to me, I myself was not quite Well for a few days before I left Paris which prevented me from calling upon you to take leave of you, but your Grandson was with me & I desir’d him to apologize for me, which I dare say he did in a proper manner.
There was a matter that I cou’d have wish’d to have open’d my mind to you upon but I had not an Opportunity. It is not imprabble but that the Congress of the United States may think it expedient to fix upon some Order or Mark of distinction for those who they may think have deserv’d well of them. Now if such an Honour coud be extended to One an Alien & who has not the happiness of having been born amongst them I shou’d be Proud to wear it, & Altho’ I have not been actually employ’d in their Service either Civil or Military, yet I have always thought with the greatest satisfaction of the Confidence they plac’d in me in making me the Bearer of that admirable Petition which was intended to have prevented the distresses & Calamities that since that time have befall’n both Countries. If the Order of distinction cou’d in any shape be merited, by the Dictates of the heart & the feelings of an Individual ever anxious for their wellfare & Success I think I might with propriety put in some claims to it, but give me leave to rest the matter entirely with you, if you think my Request improper you will of course think no more of it, if otherwise I beg your protection & Friendship in speaking the good word for me, I flatter myself that when you come to England my House in Cavendish Square will not be the last that you will come to, for altho’ you undoubtedly have a great many Friends amongst the Literati & Great Men of this Country, perhaps there is not one of them who is a greater Admirer of your Abilities & who wish’s more for your happiness & Prosperity than does My Dear Sir Your sincere Friend
Richd. Penn

Mrs. Masters, my Wife & her Sister join me in desiring to be kindly remember’d by you
